Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19        PageID.1   Page 1 of 10




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

REVISION LEGAL, PLLC,
    Plaintiff,

            v.                                Case No.:

JOHN DOE,                                     Hon.
    Defendant,

<REVISOINLEGAL.COM>, a res,
    Defendant,

________________________________________________________________

                                   COMPLAINT

     Plaintiff, Revision Legal, PLLC, states as follows:

                                 INTRODUCTION

1.   Upon information and belief, Defendant hacked into the computer systems

     belonging to one of Plaintiff’s clients, registered a domain name confusingly

     similar to Plaintiff’s REVISION LEGAL trademark, and tricked the client

     into wiring a large sum of money to the Defendant’s account.

                  PARTIES, JURISDICTION, AND VENUE

2.   Plaintiff Revision Legal, PLLC, is a professional limited liability company

     located in this judicial district.

3.   Plaintiff provides corporate, intellectual property, and internet law legal

     services to businesses and individuals around the world.


                                          1
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19         PageID.2    Page 2 of 10




4.   To protect its favorable reputation across the United States, Plaintiff has filed

     for and obtained registration of its distinctive REVISION LEGAL trademark

     with the United States Patent and Trademark Office. Exhibit 1, ‘059

     Registration.

5.   Defendant is an online criminal that engaged in a scheme to infiltrate

     computer systems belonging to Plaintiff’s client located in Michigan

     (“Client”), register <revisoinlegal.com> (the “Infringing Domain”), and

     unlawfully instruct Client to wire money to its account in an attempt to steal

     money. Defendant’s identity is currently unknown and is referred to as John

     Doe or Defendant.

6.   The registrant of the Infringing Domain is unknow as the registrant named a

     privacy protection proxy service as the registrant of the domain in the public

     WHOIS records. Exhibit 2, Infringing Domain WHOIS Record.

7.   The Court has subject matter jurisdiction over Plaintiff’s claims pursuant to

     15 U.S.C. § 1121, 28 U.S.C. § 1331, and 28 U.S.C. § 1338, and this Court has

     pendant, ancillary, and/or supplemental jurisdiction pursuant to 28 U.S.C. §

     1367 because the claims are so closely related that they form part of the same

     case or controversy.




                                          2
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19            PageID.3    Page 3 of 10




8.    The registrar for the Infringing Domain is Google LLC, which has an office

      located within this judicial district at 2300 Traverwood Drive, Ann Arbor, MI

      48105.

9.    This Court has in rem jurisdiction over the claims in this Complaint under the

      Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125, because the

      domain name which is the subject of this litigation has its situs in this judicial

      district, the domain name violates the Plaintiff’s rights to the REVISION

      LEGAL trademark protected under the Act, and the Plaintiff is not able to

      obtain in personam jurisdiction over the a person who would be a defendant

      in this civil action or through due diligence, was not able to find a person who

      would have been a defendant in this civil action.

10.   This Court has personal jurisdiction over Defendant consistent with MCL §

      600.705 because Defendant transacted business in this state by fraudulently

      inducing Client to wire it money and has done or caused an act to be done

      within this state resulting in an action for tort based on Defendant fraudulently

      inducing Client to wire it money causing Client damages.

11.   Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

      substantial part of the property that is subject of this civil action is situated in

      this judicial district and because the exercise of jurisdiction by the Court over

      Defendant is proper.


                                            3
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19          PageID.4   Page 4 of 10




                     DEFENDANT’S UNLAWFUL ACTS

12.   On or prior to May 14, 2019, Defendant obtained improper and unauthorized

      access to Client’s email system.

13.   Defendant then located emails between Plaintiff and Client pertaining to

      Client’s outstanding balance with Plaintiff for legal services.

14.   Defendant     then   Defendant     registered    the   “Infringing   Domain”

      (<revisoinlegal.com>) which is a typosquatting registration as it transposes

      the “o” and “i” in “revision” and is intended to appear as Plaintiff’s URL,

      <revisionlegal.com>.

15.   Defendant then inserted himself in the email thread while removing Plaintiff’s

      attorneys from the email thread.

16.   Defendant then emailed Client falsely informing Client that Plaintiff was

      changing how it was accepting payments and attached an altered invoice

      instructing Client to send payment via wire transfer to Premier Bank, located

      at 1400 Black Bridge Road, Janesville, WI 53545 to an account under the

      name Hamsel Group, LLC, Account Number 160960, Routing Number

      075902175 (“Fraudulent Account”).

17.   Client, believing this information was accurate, wired in excess of $25,000 to

      the Defendant’s Fraudulent Account.




                                          4
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19            PageID.5   Page 5 of 10




            COUNT I – COMPUTER FRAUD AND ABUSE ACT

18.   Plaintiff restates all forgoing paragraphs as if fully stated herein.

19.   Defendant John Doe accessed a protected computer, upon information and

      belief Client’s email systems and computers, knowingly with an intent to

      defraud.

20.   Defendant John Doe accessed Client’s email systems and computers without

      authorization from Client.

21.   Defendant John Doe’s access of Client’s email systems and computers was in

      furtherance of Defendant John Doe’s intended fraud, namely, to induce Client

      to wire money to Defendant John Doe.

22.   Through the unauthorized access to Client’s email systems and computers,

      Defendant John Doe fraudulently induced Client to wire money to Defendant

      John Doe.

23.   As a result of Defendant John Doe’s knowing, willful, and fraudulent actions,

      Client has suffered economic damages and losses in excess of $25,000.

24.   Client has assigned all its rights to recovery and ability to prosecute claims

      relating to Defendant’s unlawful actions to Plaintiff.

25.   Defendant John Doe has violated the Computer Fraud and Abuse Act, 18

      U.S.C. § 1030.




                                           5
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19            PageID.6   Page 6 of 10




                           COUNT II – CONVERSION

26.   Plaintiff restates all forgoing paragraphs as if fully stated herein.

27.   Defendant John Doe accessed Client’s email systems and computers without

      authorization from Client.

28.   Through the unauthorized access to Client’s email systems and computers,

      Defendant John Doe fraudulently induced Client to wire money to Defendant

      John Doe.

29.   The money wired to Defendant constitutes Client’s personal property.

30.   Client has an immediate right to possession of the money wired to Defendant.

31.   Defendant John Doe continues his unauthorized possession of Client’s

      personal property.

32.   Client has assigned all its rights to recovery and ability to prosecute claims

      relating to Defendant’s unlawful actions to Plaintiff.

33.   Defendant John Doe is liable for conversion.

                               COUNT III – FRAUD

34.   Plaintiff restates all forgoing paragraphs as if fully stated herein.

35.   Defendant John Doe made a representation of a material fact by telling Client

      that Plaintiff changed its banking information to his own account.

36.   This representation was false when made.

37.   Defendant John Doe knew it was false when made.


                                           6
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19            PageID.7   Page 7 of 10




38.   Defendant John Doe made the representation with the intention of inducing

      Client’s reliance.

39.   Client wired the money in reliance on the representation.

40.   Client suffered damages as a result.

41.   Client has assigned all its rights to recovery and ability to prosecute claims

      relating to Defendant’s unlawful actions to Plaintiff.

42.   Defendant John Doe is liable for fraud.

                       COUNT IV – CYBERSQUATTING

43.   Plaintiff restates all forgoing paragraphs as if fully stated herein.

44.   Prior to filing this lawsuit, Plaintiff provided notice of ITS intent to proceed

      on an in rem basis to the Infringing Domain registrant by sending a notice of

      intent to proceed, along with a copy of this Complaint, to the postal address

      and email address the registrant provided to the registrar consistent with

      15 U.S.C. § 1125(d)(2)(A)(ii)((II)(aa). See Exhibit 3, Intent to Proceed.

45.   Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)((II)(bb), Plaintiff will promptly

      publish notice of this civil action as the court may direct after filing this

      Complaint.

46.   Plaintiff is the owner of exclusive rights in and to the REVISION LEGAL

      trademark for use in association with providing legal services.




                                           7
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19          PageID.8    Page 8 of 10




47.   The Infringing Domain confusingly similar to the REVISION LEGAL mark

      because it intentionally transposes the “o” and “i” in “revision” and is intended

      to appear as Plaintiff’s URL, <revisionlegal.com>.

48.   Defendant John Doe registered, used, and trafficked in the Infringing Domain

      with a bad faith intent to profit from the use of Plaintiff’s trademark.

49.   Plaintiff’s REVISION LEGAL trademark was distinctive at the time of John

      Doe’s registration, trafficking in, conversion, and/or use of the Infringing

      Domain.

50.   Defendant John Doe registered, converted, and/or used the Infringing Domain

      with knowledge of Plaintiff’s REVISION LEGAL trademark.

51.   Defendant John Doe does not have any intellectual property rights or any other

      rights in Plaintiff’s REVISION LEGAL mark.

52.   Defendant John Doe registered, used, and trafficked in the Infringing Domain

      with the intent to fraudulently induce Client to wire it money.

53.   Defendant John Doe’s conversion of, registration under his name, and

      trafficking in the Infringing Domain constitutes cybersquatting in violation of

      15 U.S.C. § 1125(d), entitling Plaintiff to relief.

54.   By reasons of Defendant John Doe’s acts alleged herein, Plaintiff is entitled

      to transfer of the Infringing Domain name into its possession consistent with

      15 U.S.C. § 1125 (d)(2)(D).


                                           8
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19         PageID.9   Page 9 of 10




55.   By reasons of Defendant John Doe’s acts alleged herein, Plaintiff’s remedy at

      law is not adequate to compensate it for the injuries inflicted by John Doe.

      Accordingly, Plaintiff is entitled to preliminary and permanent injunctive

      relief pursuant to 15 U.S.C. § 1116.

56.   By reason of Defendant John Doe’s acts alleged herein, Plaintiff is entitled to

      recover the costs of the action.

57.   This an exceptional case, making Plaintiff eligible for an award of attorney’s

      fees under 15 U.S.C. § 1117.

                            REQUEST FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this honorable Court grant the

following relief:

A.    Award Plaintiff all damages available under law, including but not limited to

      compensatory, punitive, consequential damages, statutory damages in the

      amount of $100,000 pursuant to 15 U.S.C. § 1117, attorney fees, costs, and

      interest available under law;

B.    Award Plaintiff possession of the <revisoinlegal.com> domain name by

      entering an order requiring Google LLC to take reasonable measures to

      transfer the same to Plaintiff; and,

C.    Award Plaintiff any other relief this Honorable Court deems appropriate.




                                             9
Case 2:19-cv-13585-LVP-RSW ECF No. 1 filed 12/05/19   PageID.10   Page 10 of 10




Dated: December 5, 2019            /s/ Eric Misterovich
                                   Eric Misterovich (P73422)
                                   John Di Giacomo (P73056)
                                   Counsel for Plaintiff
                                   Revision Legal, PLLC
                                   8051 Moorsbridge Rd.
                                   Portage, MI 49024
                                   269-281-3908
                                   eric@revisionlegal.com
                                   john@revisionlegal.com




                                      10
